t c memo united_states tax_court michael scott ioane and shelly jean olson-ioane petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in federal_income_tax for ps’ and tax years r also determined an addition_to_tax pursuant to sec_6651 i r c for ps’ tax_year and accuracy-related_penalties pursuant to sec_6662 for p’ sec_2002 and tax years held ps are liable for the deficiencies addition_to_tax and accuracy-related_penalties ps are also liable for a penalty under sec_6673 i r c because their position in this case is frivolous michael scott ioane and shelly jean olson-ioane pro sese wesley j wong and david w sorensen for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of deficiencies concerning petitioners’ and tax years respondent determined that petitioners are liable for federal_income_tax deficiencies of dollar_figure and dollar_figure for their and tax years respectively respondent also determined a dollar_figure addition_to_tax pursuant to sec_6651 for their tax_year and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure for their and tax years respectively on brief respondent concedes that petitioners are not liable for unreported interest_income of dollar_figure in and dollar_figure in the issues remaining for decision are 1unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure whether the income of various trust sec_2 and dollar_figure in distributions from a corporation are income to petitioners in and whether petitioners are liable for self-employment_tax for and whether petitioners are entitled to a dollar_figure deduction for and a dollar_figure deduction for as claimed on schedules c profit or loss from business for those tax years 2the following is a list of the unexplained deposits into the trusts’ accounts that respondent has attributed as income to petitioners entity first amendment publishers trust american federal trust charitable scholarship foundation acacia charitable foundation paradise solutions trust dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent also attributed to petitioners dividend income of dollar_figure in and dollar_figure in those amounts were based on dividends deposited into accounts held by first amendment publishers trust american federal trust charitable scholarship foundation and acacia charitable foundation whether petitioners are entitled to a deduction for a dollar_figure net_operating_loss nol in and for a dollar_figure nol_carryover in whether petitioners are entitled to itemized_deductions of dollar_figure for medical and dental expenses in whether petitioners are entitled to personal exemptions of dollar_figure in and dollar_figure in an earned_income_tax_credit of dollar_figure in and additional child tax_credits of dollar_figure in and dollar_figure in whether petitioners are liable for a dollar_figure addition_to_tax under sec_6651 for and whether petitioners are liable for accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for findings_of_fact at the time they filed their petition petitioners who are husband and wife resided in nevada at the heart of this case are five trusts whose and income respondent has determined is attributable to petitioners the five trusts are first amendment publishers fap american federal trust aft charitable scholarship foundation csf acacia charitable foundation acf and paradise solutions trust pst also at issue is a corporation acacia corporate management acm from which respondent determined petitioners received distributions in acm was apparently incorporated in nevada petitioners filed joint form sec_1040 u s individual_income_tax_return for their and tax years the return was prepared by mary r fuentez the return was self- prepared revenue_agent dennis brown agent brown examined petitioners’ and returns petitioners did not cooperate with agent brown during the examination process and agent brown developed the case by contacting and issuing summonses to third parties although agent brown was unable to identify any individual checking or savings accounts petitioners used regularly he identified entities with which petitioners appeared to be associated he then summoned and received checks and other records from financial institutions with which those entities held accounts he requested but never received formation documents relating to fap aft csf acf pst and acm 3we will take judicial_notice of the nevada secretary of state’s business records which appear to reflect that acm was incorporated on date and was dissolved on date 4although mr ioane referred to mary fuentez as a certified_public_accountant there is no evidence that she was one because the parties have stipulated very little most of the relevant facts have been gleaned from trial testimony and from exhibits admitted into evidence at trial relevant facts relating to petitioners’ relationship with each of the relevant entities are provided below fap during or around richard allen ceraolo mr ceraolo was introduced to mr ioane who identified himself as a_trust expert mr ceraolo and his wife angie mrs ceraolo eventually hired fap to establish trusts and provide tax_advice at some point mr ioane handed mr ceraolo an engagement letter addressed from fap to mrs ceraolo together with a cover letter and an invoice both of which were dated date it was common for mr ceraolo to receive correspondence from mr ioane on fap letterhead and mr ioane referred to fap as a_trust that mr ioane had established around that time mr ioane helped jay m steuer mr steuer set up trusts for cade co a business in which mr steuer owned a percent interest and for mr steuer personally cade co funds were then channeled through fap mr steuer received his cade co distributions through fap and two other trusts north bay associates and jewish education foundation mr ioane handled those funds it was mr steuer’s understanding that fap was mr ioane’s trust a sampling of canceled check sec_5 and bank statements6 from fap’s accounts at saratoga national bank which subsequently became part of san jose national bank california federal bank wells fargo bank morgan stanley and charles schwab reflects that checks to capital one nordstrom target providian financial merced christian school stone ridge christian high school and blue cross of california were written on petitioners’ behalf from those accounts fap also wrote a check to mr ioane for a car purchase and mrs ioane endorsed an fap check made payable to cash the checks were signed using the signature stamps of laurel fierro or glen halliday 5attached as an appendix to this opinion is a table containing examples of checks reflecting on a preponderance of available evidence payments to petitioners by petitioners or on behalf of petitioners from the entities’ accounts some of those checks are also mentioned in this opinion 6at trial petitioners objected to the admissibility of exhibits containing checks account applications signature cards bank statements and deposit slips although we overruled petitioners’ objections as to the checks we reserved judgment as to the other documents and invited the parties to brief that issue we overrule petitioners’ objections to those documents as is explained later in this opinion see infra pp 7the memo sections of the checks paid to capital one nordstrom target providian financial and blue cross of california reflect petitioners’ account numbers and sometimes even their names the memo sections of the checks paid to merced christian school and stone ridge christian high school reflect notations such as ioane balance of tuition due dollar_figure nov ecs and one of petitioners’ children’s names followed by partial payment tuition 8in addition to the fact that checks were written from fap’s continued in a prior tax_court case at docket no involving fap mr ioane signed a consent to rescind notice_of_deficiency which was filed as a petition on behalf of fap in that document mr ioane referred to himself as michael s ioane general trustee for michael scott ioane whom sic is the underlying funding source and poa for first amendment publishers in addition fap’s address as listed on that petition--108 east john street carson city nevada east john street address --is the same address petitioners listed in their petition in this case agent brown used the bank_deposits method to reconstruct fap’s income for and he determined that fap had unexplained bank_deposits of dollar_figure in and of dollar_figure in he also determined that fap had received dollar_figure in dividends in aft aft held an account with dean witter reynolds inc now morgan stanley mr ioane is listed as one of two grantors of continued accounts for petitioners checks payable to mr ioane were deposited into fap’s account at saratoga national bank 9in one part of the form 886-a explanation of items attached to the notice_of_deficiency the total dividends received by fap in add up to dollar_figure this is apparently due to a 21-cent error in the amount of dividends received from morgan stanley respondent used the dollar_figure figure in computing all of the trusts’ sec_2002 dividend income aft on the account application eric wennerstrand is listed as the trustee and laurel fierro and or judie rogers are listed as the successor trusteesdollar_figure the signature card of california federal bank11 for aft listed mr ioane as an authorized signer aft’s signature card for its account at saratoga national bank listed petitioners as trustors of aft petitioners wrote checks to fap csf and acf from that account those checks were signed by mrs olson-ioane and with the signature stamp of jeffrey p rosenberg on date mr ioane filed with the tax_court a consent to rescind notice_of_deficiency which the court construed as a petition on aft’s behalf and to which it assigned docket no therein he referred to himself as general trustee and underlying funding source and poa for american federal trust he listed the east john street address as aft’s address agent brown used the bank_deposits method to reconstruct aft’s income for and he determined that aft had unexplained bank_deposits of dollar_figure in and of dollar_figure in he also determined that aft had received dollar_figure in dividends in jeffrey p rosenberg was also named as a trustee of aft 11california federal bank is now a part of citigroup csf csf held an account with a g edwards mr ioane is listed as csf’s employer on the account application a resolution for association or other non-corporate organization associated with that account was signed by mr ioane in his capacity as secretary of csf csf also held an account with morgan stanleydollar_figure in the investment powers portion of the application_for that account mr ioane was listed as successor trustee of csf mr ioane was authorized to trade in and withdraw assets from that account canceled checks from csf’s account at morgan stanley reflect payments to the merced christian school and stone ridge christian high school canceled checks from csf’s account at a g edwards reflect payments to merced christian school agent brown used the bank_deposits method to reconstruct csf’s income for and he determined that csf had unexplained bank_deposits of dollar_figure in and of dollar_figure in he also determined that csf had received dollar_figure in dividends in and dollar_figure in dividends in acf acf held an account at citibank petitioners both possessed signature_authority over that account acf also held an account 12that account was started with dean witter inc before it merged with morgan stanley at a g edwards mr ioane is listed as csf’s employer on the account application a resolution for association or other non- corporate organization associated with that account was signed by mrs olson-ioane in her capacity as secretary of csf and by mr ioane in his capacity as president of acf petitioners both had check-writing authority over that account in addition acf held an account with morgan stanley in the application_for that account petitioners were listed as trustees of acf petitioners were the only persons authorized to trade in that account mrs olson-ioane wrote check no dated date for dollar_figure payable to cash from acf’s citibank account canceled checks nos and from acf’s account at a g edwards reflect payments of dollar_figure and dollar_figure respectively to merced christian school and stone ridge christian high school petitioners both signed those checks agent brown used the bank_deposits method to reconstruct acf’s income for and he determined that acf had unexplained bank_deposits of dollar_figure in and of dollar_figure in he also determined that acf had received dollar_figure in dividends in and dollar_figure in dividends in pst on a schedule b interest and ordinary dividends attached to their joint federal_income_tax return petitioners reported having received dollar_figure from pst on a schedule c profit or loss from business attached to that return petitioners reported dollar_figure in gross_receipts in a supporting statement also attached to that return petitioners attributed dollar_figure of those gross_receipts to management fee pst on date mr ioane filed with the tax_court a consent to rescind notice_of_deficiency which the court construed as a petition on pst’s behalf and to which it assigned docket no therein he referred to himself as general trustee and underlying funding source and poa for paradise solutions he listed the east john street address as pst’s address agent brown’s bank_deposits analysis led him to determine that pst had unreported income of dollar_figure in acm acm held an account at wells fargo bankdollar_figure a check made payable to mr ioane was deposited in that accountdollar_figure canceled checks reflect payments to capital one target providian financial and blue cross of california on petitioners’ behalf from that account they also reflect payments to mr ioane from 13although agent brown identified a number of other accounts held by acm doing business as one of the five aforementioned trusts he treated those accounts as belonging to the relevant trust and not to acm 14that check no was a dollar_figure check from topics entertainment that account those checks were all signed using the signature stamp of laurel fierro agent brown’s bank_deposits analysis led him to conclude that petitioners had dollar_figure in distributions from acm for on date respondent issued the aforementioned notice_of_deficiency petitioners then filed a timely petition with this court a trial was held on january and in reno nevada i evidentiary issues opinion received into evidence at trial were a number of exhibits consisting of checks account applications signature cards bank statements and deposit slips pertaining to fap aft csf acf pst and acm mr ioane objected to the admissibility of those exhibits on the grounds of relevance authentication and hearsay we overruled his objections as to the checks but reserved ruling on the admissibility of the account applications signature cards bank statements and deposit slips as explained below we will now overrule his objections as to those documents and admit them into evidence a relevance we apply the federal rules of evidence applicable in nonjury trials in the u s district_court for the district of columbia sec_7453 rule a see 119_tc_183 rule of the federal rules of evidence defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence the account applications signature cards bank statements and deposit slips are clearly relevant to whether fap aft csf acf and pst had unreported income in and and whether such income is attributable to petitioners the documents pertaining to acm are clearly relevant to whether petitioners received distributions from acm in b authentication rule a of the federal rules of evidence provides that the requirement of authentication or identification as a condition_precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims rule b of the federal rules of evidence sets forth a nonexclusive list of examples of authentication or identification conforming with the requirements of rule among them is subdivision b which provides that the authentication requirement can be satisfied by appearance contents substance internal patterns or other distinctive characteristics taken in conjunction with circumstances the authenticity of the disputed documents is supported by agent brown’s testimony that he received them in response to summonses issued to financial institutions with which fap aft csf acf pst and acm held accountsdollar_figure their authenticity is also supported by their content analyzed in connection with the circumstances of this case see 586_f2d_1300 9th cir the content of a document when considered with the circumstances surrounding its discovery is an adequate basis for a ruling admitting it into evidence in that regard we agree with respondent that the checks which have already been admitted account applications signature 15under fed r evid if certain conditions are satisfied domestic records of regularly conducted activity are self-authenticating to qualify such records must be accompanied by a written declaration of their custodian or another qualified_person respondent initially offered and on the basis of the attached affidavits the court admitted the disputed documents into evidence with the supporting affidavits however it eventually came to light that contrary to the court’s initial understanding respondent had provided the disputed documents-- but not the attached affidavits--to petitioners before trial this had the effect of denying petitioners the opportunity mandated by fed r evid to review and if they desired challenge the documents the court then indicated that it intended to reverse its initial decision to admit the evidence under fed r evid respondent withdrew the evidence and resubmitted it without the affidavits the disputed documents therefore do not qualify for admission pursuant to fed r evid cards bank statements and deposit slips serve to reinforce each other’s authenticity we therefore find that the disputed documents bear sufficient guaranties of trustworthiness for admissibility under rule of the federal rules of evidence and overrule petitioners’ authentication objections as to the admissibility of those documentsdollar_figure c hearsay rule c of the federal rules of evidence defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted hearsay is generally excluded from evidence unless an exception appliesdollar_figure see fed r evid 93_tc_529 respondent argues on brief that the bank statements and deposit slips are not needed to prove the truth of any particular deposit or other transaction from any of the 16although respondent argues tersely that the disputed documents are documents relating to commercial paper under fed r evid we need not rely on that proposition 17fed r evid is a hearsay exception for records of regularly conducted activity that operates together with fed r evid in fact this court often merges its analyses of admissibility under those provisions see stang v commissioner tcmemo_2005_154 affd 202_fedappx_163 9th cir major v commissioner tcmemo_2005_141 affd 224_fedappx_686 9th cir spurlock v commissioner tcmemo_2003_124 because fed r evid incorporates the certification requirement of fed r evid the disputed documents do not qualify for admission under fed r evid accounts instead respondent contends that those documents can be admitted for non-hearsay purposes such as showing that a_trust had a particular bank account that respondent’s determinations in the notice_of_deficiency were not arbitrary and capricious and to provide an evidentiary foundation connecting petitioners to the unreported income respondent does not address the account applications and the signature cards we agree with respondent regarding the bank statements and the deposit slips and conclude that all of the disputed documents including the account statements and signature cards are hearsay and so cannot be admitted for the truth of their contents but they are admissible to establish a minimal evidentiary foundation for the unreported income see 574_f2d_467 9th cir affirming this court’s decision to admit hearsay evidence for the limited purpose of demonstrating that the commissioner’s determination was not arbitrary but not as substantive proof of the amount of the deficiency affg tcmemo_1976_129 costa v commissioner tcmemo_1990_572 in establishing the necessary evidentiary predicate hearsay evidence may be admissible for purposes of showing that the notice was not arbitrary particularly when that evidence is buttressed by other substantive evidence in addition rule of the federal rules of evidence a residual exception to the hearsay rule provides a sound basis for admitting those documents to prove the truth of the matters asserted therein the core of that rule is that hearsay not specifically covered by the exceptions in rule or of the federal rules of evidence is not excluded from evidence if it bears equivalent circumstantial guaranties of trustworthiness fed r evid see 161_f3d_545 9th cir hearsay evidence sought to be admitted under rule of the federal rules of evidence must have circumstantial guaranties of trustworthiness equivalent to the listed exceptions to the hearsay rule under rule of the federal rules of evidence hearsay not covered by the exceptions in rule or of the federal rules of evidence is not excluded by rule of the federal rules of evidence if the court determines that the statement is evidence of a material fact the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts and the general purposes of the federal rules of evidence and the interests of justice will best be served by admitting the statement into evidence rule of the federal rules of evidence also requires notice to the adverse_party before trial of the proponent’s intent to offer the statement into evidence we are convinced that the disputed documents possess circumstantial guaranties of trustworthiness equivalent to those in the other hearsay exceptions as we have already observed those documents were produced by financial institutions in response to summonses and their veracity is reinforced by other evidence already of record see supra pp as for the other requirements of rule of the federal rules of evidence the disputed documents are material and are more probative than any other evidence of record on the unreported income issue finally petitioners received adequate notice of respondent’s intent to introduce the disputed documents into evidence at trial in fact petitioners actually received the documents themselves and respondent’s 27-page pretrial memorandum well in advance of trialdollar_figure we therefore overrule petitioners’ hearsay objections and admit the disputed documents into evidencedollar_figure 18the only items that petitioners did not receive before trial were the supporting affidavits petitioners were certainly on notice of respondent’s intent to offer the account applications and signature cards into evidence at trial 19on brief petitioners appear to object to the admissibility of the copies of the checks on the basis of the best evidence rule those checks are properly admissible electronic duplicates of the paper originals and their admission does not run afoul of the best evidence rule fed r evid ii unreported income a burden_of_proof sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 where unreported income is involved the court_of_appeals for the ninth circuit20 has held that the presumption of correctness applies once the commissioner introduces some substantive evidence reflecting that the taxpayer received unreported income 181_f3d_1002 9th cir affg tcmemo_1997_97 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneousdollar_figure id as explained below respondent 20absent stipulation to the contrary the appropriate venue for an appeal of the decision in this case is the court_of_appeals for the ninth circuit see sec_7482 21although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioners have fallen far short of satisfying the prerequisites under sec_7491 and for such a shift petitioners did not present any credible_evidence at trial and mr ioane’s testimony lacked any semblance of credibility in addition petitioners did not continued has introduced sufficient evidence connecting petitioners with the unreported income consequently respondent’s determination is entitled to the presumption of correctness b bank_deposits method of proof respondent used the bank_deposits method of proof to reconstruct the incomes of fap aft csf acf and pst for and respondent also used that method to determine the amount of distributions from acm to petitioners in deposits in a taxpayer’s bank account are prima facie evidence of income and the taxpayer bears the burden of showing that the deposits were not taxable_income but were derived from a nontaxable source 204_f3d_1228 9th cir affg tcmemo_1998_121 the bank_deposits method assumes that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge 102_tc_632 citing 96_tc_858 affd 959_f2d_16 2d cir agent brown used summonses to gather information regarding bank and brokerage accounts held by fap aft csf acf pst and continued comply with the substantiation requirements and have been generally uncooperative in their dealings with respondent acm his bank_deposits analysis was based largely on that information to avoid double-counting deposits attributable to transfers made between accounts and to avoid counting deposits derived from nontaxable sources agent brown reduced the entities’ taxable_income for and to account for such deposits documents detailing agent brown’s bank_deposits analysis have been admitted into evidence in this case petitioners have provided no credible_evidence demonstrating error in respondent’s bank_deposits analysis choosing instead to focus on other errors purportedly committed by respondent respondent has introduced ample evidence reflecting that the trusts had unreported income in and we now turn in more detail to whether petitioners should be charged with that unreported income--an issue whose outcome turns on the nature of their relationship with those entities c the trusts as disregarded entities the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted 293_us_465 however this right does not bestow upon the taxpayer the right to structure a paper entity to avoid tax when that entity does not stand on the solid foundation of economic reality 79_tc_714 affd 731_f2d_1417 9th cir because we look to substance over form a paper entity that lacks economic_substance and is in reality a sham may be disregarded entirely for federal_income_tax purposes see id pincite we have looked to four factors in determining whether a_trust has economic_substance whether the taxpayer’s relationship to the transferred property differed materially before and after the trust’s creation whether the trust had an independent_trustee whether an economic_interest passed to other trust beneficiaries and whether the taxpayer respected restrictions imposed on the trust’s operation as set forth in the trust documents see eg 73_tc_1235 lundgren v commissioner tcmemo_2006_177 although our analysis of the four factors is made difficult by petitioners’ lack of cooperation with agent brown and with the court’s stipulation process under rule a the evidence before us compels the conclusion that petitioners treated the trusts as their personal pocketbooks depositing and withdrawing funds at their convenience petitioners’ relationship to trust property because the trust agreements underlying fap aft csf acf and pst are not of record it is not clear who formed the trusts or what if any property was transferred into them at their inception the evidence does reflect that petitioners dominated the trusts and that the transfer of property into the trusts did not alter any cognizable economic relationship between petitioners and the transferred property see markosian v commissioner supra pincite money was frequently deposited into the trusts’ accounts and petitioners’ actions indicate that they were free to do as they pleased with that money consequently this factor points to a lack of economic_substance independence of trustees petitioners have not demonstrated that any of the trustees were independent of the trusts the trustees of csf and acf were certainly not independent mr ioane was listed as successor trustee of csf and petitioners were both listed as trustees of acf checks from fap and aft were signed using the signature stamps of purported trustees and successor trustees none of whom testified at trialdollar_figure we can infer that their testimony would have been unfavorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir who was trustee of pst is even less clear but mr ioane referred to himself as general trustee in a tax_court petition ultimately petitioners have not shown that any of the trusts had an independent_trustee consequently this factor points to a lack of economic_substance 22the aft checks were also signed by mrs olson-ioane economic interests of beneficiaries agent brown testified that he did not know who the trust beneficiaries were because the relevant trust arrangements are not of record that question remains unanswereddollar_figure the evidence reflects that petitioners treated the trusts’ accounts as their own petitioners have failed to demonstrate that economic interests flowed from the trusts to anyone other than petitioners themselves consequently this factor points to a lack of economic_substance respect for trust restrictions petitioners had unfettered access to trust property which indicates that they were not restrained by trust restrictions if there were any or by trust law they paid their personal bills and took cash from the trusts’ accounts in addition it appears that at some point pst fap and aft lent petitioners unknown sums of moneydollar_figure petitioners have not demonstrated that those loans were bona_fide there is no evidence of written loan agreements the terms of the loans or any payments by 23we do have a little information regarding pst and aft although mr ioane’s testimony was far from credible he testified that pst is actually a_trust that was created probably about years ago in the island of american samoa and that he and his wife transferred their home to pst in he also testified that his children were a break-off beneficiary of pst and that pst was itself a beneficiary of aft 24petitioners deducted interest payments on those loans and other loans on their return respondent has disallowed those itemized_deductions among others petitioners consequently this factor points to a lack of economic_substance mrs olson-ioane did not testify at trial mr ioane did testify but his testimony was evasive plagued by feigned memory lapses and generally unbelievable he denied controlling the trusts and claimed to be no more than an independent_contractor working for the trusts he characterized payments of petitioners’ personal expenses by the trusts as loans that were repaid reimbursements for expenditures that he had made on the trusts’ behalf or payments to him in lieu of money that was owed to him for his workdollar_figure the evidence supports none of his assertions we conclude that the trusts were mere alter egos of petitioners that lack any semblance of economic_substance accordingly we shall disregard them for federal_income_tax purposes see 509_f3d_1149 n 9th cir an entity without economic_substance whether a sham_partnership or a sham trust is a sham either way and hence is not recognized for federal tax law purposes affg tcmemo_2005_136 petitioners are therefore liable for federal 25if the money was owed to him for his work he asserts it was treated as income on petitioners’ returns income_tax on the trusts’ unexplained receipts and dividends see supra note for and dollar_figure d acm using a bank_deposits analysis respondent determined that petitioners received dollar_figure in distributions from acm in acm’s bank records and canceled checks support respondent’s determination and petitioners have not demonstrated otherwise petitioners assert that acm was the alter ego of gerald and ona lindsey a second default judgment entered by the u s bankruptcy court for the district of idaho on date refers to acm and a golden opportunity trust as nominees or alter egos of debtors gerald and ona lindsey petitioners contend that this means all of acm’s income belonged to the lindsey’s sic and no one else and that because respondent failed to contest the issue in bankruptcy court respondent cannot now argue otherwise 26petitioners argue on brief that they cannot be held liable for tax on the unreported income because tax on that income has already been assessed against the trusts they are incorrect where there are two potential taxpayers an assessment of tax on the same income against both--a whipsaw assessment--is permissible to protect the commissioner’s ability to ensure collecting the tax see eg 211_f3d_504 9th cir affg tcmemo_1998_297 920_f2d_1335 7th cir affg 92_tc_612 to prohibit the tax from now being assessed against petitioners would be to allow them to avoid tax by hiding behind the very sham entities that were created for tax_avoidance petitioners are wrong in all relevant respects whether or not acm is an alter ego of gerald and ona lindsey has nothing to do with whether petitioners and petitioners’ personal expenses were paid out of acm’s account in because petitioners and their personal expenses were paid out of acm’s wells fargo account in they are liable for tax on that unreported incomedollar_figure iii self-employment_tax respondent determined that petitioners are liable for self- employment_tax for both years at issue sec_1401 imposes a tax on the self-employment_income of every individual sec_1402 defines self-employment_income as an individual’s net_earnings_from_self-employment on brief respondent asserts that petitioners earned the income as sole proprietors and therefore their income is subject_to the self-employment_tax petitioners have provided no evidence demonstrating that their unreported income was not self-employment_income they are therefore liable for the self- employment_tax determined by respondent for and iv schedule c deductions petitioners claimed dollar_figure in schedule c deductions on their return and dollar_figure in schedule c deductions on their 27petitioners have not argued and there is no evidence suggesting that payments from acm to petitioners or on petitioners’ behalf were for some reason nontaxable return respondent disallowed those deductions in their entirety deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs the taxpayer bears the burden of proving entitlement to any claimed exemptions or deductions the taxpayer’s burden includes the burden of substantiation 65_tc_87 affd 540_f2d_821 5th cir sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 petitioners have not submitted into evidence any records in support of their claimed business_expense deductions in support of those deductions petitioners have presented mr ioane’s self- serving testimony that the records were provided to respondent’s auditor at that time and i believe this is accurate dollar_figure mr ioane also testified that the schedule c expenses were accurate this is woefully insufficient to demonstrate entitlement to deductions for any business_expenses accordingly we conclude that petitioners are not entitled to any schedule c deductions for business_expenses v nol and nol_carryover deductions petitioners claimed deductions for a dollar_figure nol in and a dollar_figure nol_carryover in respondent disallowed those deductions in their entirety sec_172 allows nol deductions sec_172 defines an nol as the excess of the deductions allowed by this chapter over the gross_income as modified by sec_172 section provides specific rules allowing nols to be carried back to preceding_taxable_years and carried forward to future years to reduce a taxpayer’s taxable_income 121_tc_147 n a taxpayer claiming an nol deduction for a taxable_year must file with the 28petitioners also argue belatedly that they cannot substantiate their deductions because relevant records were seized when a search warrant was executed at their house in date we do not believe that they are unable to substantiate their deductions because respondent has the necessary evidence and has refused to return it to them they have no proof that such evidence is in respondent’s possession or that respondent has refused their request to return such evidence there is no evidence that they attempted to obtain any relevant records from respondent’s criminal_investigation_division tax_return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioners claimed staggering nols but presented no documentary_evidence in support of those losses and appear to have forgotten their genesis at trial mr ioane testified that the claimed nol resulted from a theft_loss in when asked can you tell us what object was stolen or was lost in a casualty he responded you know i don’t recollect how that was calculated when asked if he knew the object that was lost or destroyed mr ioane responded no i don’t recall any of that information after the court commented that it is hard to believe that someone would incur such immense losses and have no idea how mr ioane asserted i know it related to some losses in real_estate and promissory notes and medical losses and related to medical loss mr ioane’s testimony was evasive and unbelievable petitioners have not demonstrated that they are entitled to any nol deductions or deductions for any other type of loss vi itemized_deduction for medical and dental expenses in petitioners claimed an dollar_figure deduction for medical and dental expenses in respondent disallowed that deduction sec_213 allows for the deduction of personal medical and dental expenses to the extent that they exceed percent of adjusted_gross_income agi although respondent concedes that petitioners have substantiated dollar_figure in medical_expenses for that is less than the applicable dollar_figure standard_deduction for also in light of our earlier conclusions petitioners’ agi is significantly higher than the enormous loss that they reported on their return this warrants an upward adjustment of the 5-percent floor for deductions for medical and dental expenses which would in any event preclude petitioners from deducting such expenses petitioners have failed to demonstrate entitlement to an itemized_deduction for medical and dental expenses for vii exemptions and credits petitioners claimed a deduction of dollar_figure for personal exemptions in and a deduction of dollar_figure for personal exemptions in they claimed an earned_income_credit of dollar_figure in and they claimed additional child tax_credits of dollar_figure and dollar_figure in and respectively respondent disallowed the claimed exemptions and credits the relevant exemptions and credits are all reduced or phased out if a taxpayer’s agi exceeds certain amounts see sec_24 sec_32 sec_151 in light of our opinion sustaining the deficiencies determined by respondent petitioners’ and agi is increased to the extent that they are ineligible for any of the claimed personal_exemption deductions or credits viii addition_to_tax and penalties a burden of production under sec_7491 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded for example upon a showing of reasonable_cause or substantial_authority the taxpayer bears the burden of coming forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite b sec_6651 addition_to_tax respondent determined that petitioners are liable for an addition_to_tax under sec_6651 for we agree with respondent sec_6651 imposes an addition_to_tax of percent per month or a fraction of a month up to a maximum of percent for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect petitioners argue that respondent has not met the burden of production because respondent has not shown that they failed to file any return petitioners are incorrect in order to satisfy the burden of production respondent does not have to show that petitioners failed to file any return only that their return was filed late respondent has done so the return itself reflects that respondent received it on date that is the date on which the return is deemed to have been fileddollar_figure petitioners have not introduced any evidence reflecting that their failure_to_file a timely return was supported by reasonable_cause accordingly we conclude that petitioners are liable for the sec_6651 addition_to_tax for c sec_6662 accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to percent of any underpayment that is attributable to one of the causes listed in subsection b among those causes is negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax sec_6662 and respondent contends that petitioners are liable for the sec_6662 penalty because their underpayment of income_tax in and resulted from 29because there is no evidence that petitioners mailed that return on or before its due_date the timely-mailed-is-timely- filed rule in sec_7502 is inapplicable see sec_7502 negligence and they substantially understated their income_tax for both years sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is a substantial_understatement of an individual’s income_tax for any taxable_year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 however the amount of the understatement is reduced to the extent attributable to an item for which there is or was substantial_authority for the taxpayer’s treatment thereof or with respect to which the relevant facts were adequately disclosed on the taxpayer’s return or an attached statement and there is a reasonable basis for the taxpayer’s treatment of the item see sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners were negligent and substantially understated their and federal_income_tax liabilities they used a number of entities in order to obscure their true income and they claimed a nearly dollar_figure million nol and cannot remember why they have not demonstrated that any of the exceptions applies they are therefore liable for the sec_6662 penalties determined by respondent d sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir although respondent does not ask us to impose a penalty upon petitioners under sec_6673 we may impose such a penalty sua sponte see 115_tc_576 months before trial when he was not cooperating in the stipulation process we warned mr ioane of the possible imposition of a sec_6673 penaltydollar_figure undeterred he continued to be uncooperative in the stipulation process his behavior throughout these proceedings has been marked by a lack of candor his arguments have been nothing but frivolous and groundless as a consequence we shall impose upon petitioners a dollar_figure penalty pursuant to sec_6673 the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule 30mrs olson-ioane has not participated in person in these proceedings in any meaningful way appendix table examples of checks reflecting on a preponderance of available evidence payments to petitioners by petitioners or on behalf of petitioners from the entities’ accounts account_holder fap fap fap fap institution saratoga san jose national bank saratoga san jose national bank saratoga san jose national bank california federal bank check no date payee amount memo section capital one dollar_figure merced christian school dollar_figure an account number followed by michael s ioane ioane balance of tuition due dollar_figure nov ecs mike ioane dollar_figure car purchase target - retailers national bank dollar_figure an account number followed by for shelly j olson fap fap fap fap fap fap capital one dollar_figure capital one dollar_figure capital one dollar_figure california federal bank california federal bank california federal bank california federal bank shelly olson-ioane dollar_figure california federal bank merced christian school dollar_figure california federal bank tracy kupfer dollar_figure michael s ioane followed by an account number shelly j ioane followed by an account number mike ioane followed by an account number signed using signature stamp of laurel fierro the memo section contained the name of one of petitioners’ children for shelly ioane dollar_figure postage fap california federal bank merced christian school dollar_figure fap fap fap fap california federal bank golden ram sportsman’s club inc california federal bank the scottish rite california federal bank california federal bank blue cross of california blue cross of california dollar_figure dollar_figure dollar_figure dollar_figure the memo section contained the name of one of petitioners’ children followed by hot lunches- date mike ioane - ‘family pack’ renewal for a member number followed by michael ioane a certificate number followed by michael s ioane the same certificate number that was on check no aft saratoga national bank the charitable scholarship foundation dollar_figure csf a g edward sec_12 stone ridge christian high school dollar_figure acf acf california federal bank morgan hill lodge dollar_figure california federal bank cash dollar_figure acf a g edward sec_12 stone ridge christian high school dollar_figure blank signed by mike ioane and using the signature stamp of jeffrey p rosenberg blank signed using signature stamp of laurel fierro dues life signed by mike ioane dollar_figure- cashiers check signed by shelly j olson illegible petitioners both signed the check acf morgan stanley dollar_figure n a michael scott ioane and shelly jean ioane ttees f t acf trust dtd acm wells fargo mike ioane dollar_figure acm wells fargo mike ioane dollar_figure blank signed using signature stamp of laurel fierro blank signed using signature stamp of laurel fierro
